Citation Nr: 1425429	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-27 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to April 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal was previously before the Board in October 2012, at which time the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the claims file, the Board determines that a remand is necessary for additional development.  Specifically, in the February 2014 Informal Hearing Presentation, the Veteran's representative argued that the most recent March 2013 VA examination is inadequate because "the examiner attempted to test the Veteran's acoustic reflexes but was unable to obtain a seal which is necessary for accurate testing."  It was further argued that another attempt to complete this testing, or an alternative method for assessment of these inner ear mechanisms, was necessary.  

According to the March 2013 examination report, "abnormal" findings were noted for bilateral acoustic immittance, ipsilateral acoustic relexes, and contralateral acoustic reflects.  The examiner remarked that "insufficient acoustic seals precluded acoustic reflex testing."  Because the Board does not have the medical expertise to determine whether abnormal acoustic immittance and reflexes may be associated with the Veteran's service-connected hearing loss disability, a remand is necessary to get an addendum opinion on this matter.  If necessary, additional testing should be accomplished to ensure that all manifestations of the Veteran's service-connected hearing loss disability are adequately assessed for rating purposes.

Accordingly, the case is REMANDED for the following actions:

1.  Request an addendum opinion to the March 2013 audiological examination.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA] must be provided to and reviewed by the examiner.

(a) The examiner must provide an opinion as to whether any abnormal immittance (tympanometry) findings and/or abnormal acoustic reflexes are manifestations of the Veteran's service-connected hearing loss disability.  The significance of these finding should be explained and, if there is no significance (i.e. if such pathology would be indicative of an unrelated and separate disability from hearing loss), the examiner should so state and provide a rationale. 

(b) If it is determined that additional testing is needed, schedule the Veteran for a new audiological examination that adequately addresses all manifestations of the Veteran's bilateral hearing loss disability.  In addition to addressing audiometric results, describe the functional effects caused by the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, readjudicate the issue of entitlement to a compensable rating for bilateral hearing loss.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



